                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

    KENNETH LAMONT GALLOWAY-                    )
    BEY,                                        )        Case No. 1:19-cv-320
                                                )
          Plaintiff,                            )        Judge Travis R. McDonough
                                                )
    v.                                          )        Magistrate Susan K. Lee
                                                )
    STATE OF TENNESSEE, et al.,                 )
                                                )
          Defendants.                           )
                                                )


                                             ORDER



         On July 19, 2019, Plaintiff Kenneth Lamont Galloway-Bey filed this pro se action as well

as a motion to proceed in forma pauperis (Docs. 1, 2). On November 8, 2019, United States

Magistrate Judge Susan K. Lee filed a report and recommendation (Doc. 3), recommending the

Court dismiss the complaint pursuant to 28 U.S.C. § 1915(e).

          Plaintiff has not filed objections to Magistrate Judge Lee’s report and recommendation.1

Nevertheless, the Court has conducted a review of the report and recommendation, as well as the

record, and agrees with Magistrate Judge Lee’s well-reasoned conclusions. Accordingly, the




1
  Magistrate Judge Lee specifically advised Plaintiff that he had 14 days in which to object to the
report and recommendation and that failure to do so would waive her right to appeal. (Doc. 3, at
6); see also Fed. R. Civ. P. 72(b)(2); Thomas v. Arn, 474 U.S. 140, 148-51 (1985) (noting that
“[i]t does not appear that Congress intended to require district court review of a magistrate’s
factual or legal conclusions, under a de novo or any other standard, when neither party objects to
those findings”). Even taking into account the three additional days for service provided by Fed.
R. Civ. P. 6(d), the period in which Plaintiff could timely file any objections has now expired.
Court ACCEPTS and ADOPTS the report and recommendation (Doc. 3) pursuant to 28 U.S.C.

§ 636(b)(1), and ORDERS that the action be DISMISSED.

      AN APPROPRIATE JUDGMENT WILL ENTER.


                                       /s/ Travis R. McDonough
                                       TRAVIS R. MCDONOUGH
                                       UNITED STATES DISTRICT JUDGE




                                         2
